Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
 
Response to Amendment
2.	Claims 135, 137 and 140-143 have been amended and claims 144-230 canceled as requested in the amendment filed on October 27, 2021. Following the amendment, claims 135-138 and 140-143 are pending in the instant application.
3.	Claims 135-138 and 140-143 are under examination in the instant office action.
4.	The amendment to the claims filed on October 27, 2021 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003) with respect to claim 135. Specifically, claim 135, as amended, contains markings that do not clearly reflect the changes, see “and [[-or]]”. For purposes of examination, claim 135 has been interpreted as reciting “(TPH2), and tyrosine 3 monooxygenase/tryptophan”. Appropriate clarification or correction is required. Currently, claim 135 is objected to for not complying with the requirements of 37 CFR 1.121.

6.	Applicant’s arguments filed on October 27, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 137, 138 and 140-143 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 137 is vague and ambiguous insofar it recites functional language. MPEP 2173.05(g) states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.” In the instant case, the claim recites a method but then defines the outcome of further limiting steps – each biomarker is assigned a weighted coefficient based on the biomarkers importance - by functional language. While a can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material or action, in the instant case it is unclear what material/structural or manipulative differences are encompassed by weighted coefficient in predicting suicide risk. Since the claim fails to meet the criteria set forth in MPEP 2173.05(g), then the claim is rejected as being indefinite. 
9.	Claims 138 and 140-142 are indefinite for reasons of record as applied to claims 140 and 142 in section 9 of Paper mailed on July 21, 2021. Briefly, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Applicant argues that claims as amended do not contain phrase “such as”, p. 12 of the Response. While this has been fully considered the argument is not persuasive because the claims still recite the limitation, and the rejection is maintained.
10.	Claim 143 is indefinite for being grammatically awkward, as amended. Specifically, claim 143 recites, “including the step: of treating the subject with at least one therapeutic selected from one or more of new method of use / repurposed drugs, from the group consisting of:”. Applicant is advised to revise claim’s syntax to avoid ambiguity in interpretation of the claimed subject matter. 
	
	Conclusion
	11.	Claim 135 is objected to, see section 4 earlier. Claim 136 is objected to for being dependent from an objected claim. Claims 137, 138 and 140-143 are rejected. No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
February 15, 2022